Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2254 Filed 03/17/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 LINTECH GLOBAL, INC.,

             Plaintiff,

                                                   Case No. 2:19-cv-11600
 v.                                                Honorable Linda V. Parker

 CAN SOFTTECH, INC., and
 SWAPNA REDDYGARI,

             Defendants,

 And

 CAN SOFTTECH, INC.,

             Counter-Plaintiff,

 v.

 LINTECH GLOBAL, INC.,

           Counter-Defendant.
 _______________________________/

  OPINION AND ORDER DENYING DEFENDANTS’ PARTIAL MOTION
      TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                         (ECF NO. 38)

       Plaintiff LinTech Global, Inc. initiated this lawsuit against Defendants CAN

 Softtech, Inc. (“CAN”)—a former LinTech subcontractor—and Swapna Reddygari

 (“Reddygari”)—a former LinTech employee—after the Federal Aviation

 Administration (“FAA”) terminated its contract with Plaintiff and engaged
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2255 Filed 03/17/21 Page 2 of 16




 Defendants to do “substantially the same project.” (Am. Compl., ECF No. 37 at

 Pg. ID 592-93, 597.) In its Amended Complaint, Plaintiff alleges (i) breach of

 duty of loyalty against Reddygari; (ii) breach of contract against CAN; (iii) trade

 secret misappropriation against both Defendants; (iv) unjust enrichment against

 Reddygari; and (v) tortious interference with a business relationship or expectancy

 against both Defendants. (Id. at Pg. ID 600-05.) The matter is presently before the

 Court on Defendants’ Partial Motion to Dismiss Plaintiff’s First Amended

 Complaint. (ECF No. 38.) The motion has been fully briefed. (ECF Nos. 42, 43.)

 For the reasons set forth below, the Court denies the motion.

                  FACTUAL AND PROCEDURAL HISTORY

       LinTech, an information technology contractor, provides support services

 for several federal government agencies. (ECF No. 37 at Pg. ID 592-93 ¶¶ 6-7.)

 On September 26, 2014, LinTech and the FAA entered into a contract under which

 LinTech provided software development, project management, operation, and

 maintenance support services (“FAA Project”). (Id. at Pg. ID 593 ¶ 7.)

       On or around April 17, 2017, LinTech hired Reddygari as an employee. (Id.

 at Pg. ID 593 ¶ 8.) In this role, Reddygari was to manage the day-to-day, on-site

 operations of the FAA Project, which was performed at a LinTech office. (Id.)

 Eventually, LinTech elevated Reddygari to sole project and site manager, and she

 served as one of the highest ranking and highest paid LinTech employees with

                                           2
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2256 Filed 03/17/21 Page 3 of 16




 respect to the FAA Project. (Id. at Pg. ID 593 ¶ 9.) She regularly and frequently

 interacted with FAA representatives and stakeholders, as well as directly reported

 to LinTech’s President and owner, Michael Lin, and LinTech’s Chief Operating

 Officer, Ursa Hopkins. (Id. at Pg. ID 593, 596 ¶¶ 9, 22.) Reddygari was

 additionally responsible for the hiring and firing decisions concerning the FAA

 Project, and made recommendations to Mr. Lin about whether additional positions

 and subcontractors were necessary. (Id. at Pg. ID 593 ¶ 10.) LinTech also relied

 on Reddygari to communicate the FAA’s concerns and ensure that LinTech’s

 duties with respect to the FAA Project were satisfied. (Id.)

       During the course of her employment, Reddygari was exposed to, had access

 to, and frequently used LinTech’s confidential and proprietary information,

 including its sensitive pricing, technical, process, customer, staffing and labor

 information. (Id. at Pg. ID 593-94 ¶ 11.) She also had access to LinTech’s FAA

 Project-related financial information, invoices, project budgets, project financial

 information, business plans, banking information, certification documents, staffing

 strategy, and labor information (including how much each employee and

 subcontractor was being paid). (Id.)

       Shortly after she was hired, Reddygari recommended to Mr. Lin that a

 subcontractor, CAN, be hired to assist LinTech with aspects of the FAA Project.

 (Id. at Pg. ID 594 ¶ 12.) Reddygari disclosed that her husband, Amar Chandagari,

                                           3
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2257 Filed 03/17/21 Page 4 of 16




 served as the President of CAN, but represented that her working for LinTech and

 the hiring of CAN would not create a conflict of interest because her allegiance

 was with LinTech and CAN would be treated like any other subcontractor. (Id. at

 Pg. ID 594 ¶ 13.) As a result, on or around May 2, 2017, LinTech hired CAN as a

 subcontractor and they entered into an “Indefinite Delivery Indefinite Quantity”

 agreement (“Subcontractor Agreement”). (Id. at Pg. ID 594 ¶ 14 (citing Ex. A,

 ECF No. 37-2).) LinTech eventually learned that Reddygari, while working for

 LinTech on the FAA Project, served as the Chief Executive Officer of and had an

 ownership interest in CAN. (Id. at Pg. ID 595 ¶ 15.) Reddygari never disclosed

 this information to LinTech. (Id. at Pg. ID 594, 598, 604 ¶¶ 15, 32, 59.)

       CAN, similar to LinTech, is an information technology support company.

 (Id. at Pg. ID 595 ¶ 16.) LinTech alleges that, but for the Subcontractor

 Agreement, CAN would be LinTech’s direct competitor. (Id.) Article 9 of the

 Subcontractor Agreement states:

              Contractor agrees that all technical, business and financial
              information and material disclosed or transmitted to it by
              LinTech during Contractor’s performance under this
              Contract shall be received and maintained in strict
              confidence, be used only for the purposes of this Contract,
              not be disclosed by the Contractor, its employees or agents
              without the prior written consent of LinTech and remain
              the property of LinTech.

 (Id. at Pg. ID 595 ¶ 17.) After the execution of the Subcontractor Agreement,

 LinTech provided CAN with access to LinTech’s software, computer systems, and
                                           4
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2258 Filed 03/17/21 Page 5 of 16




 the files therein, which included LinTech’s confidential and proprietary corporate,

 employee, customer, and financial records. (Id. at Pg. ID 595 ¶ 18.)

       As time progressed and Reddygari’s role regarding the FAA Project

 expanded, CAN was increasingly utilized with respect to the project. (Id. at Pg. ID

 595-96 ¶ 19.) At the commencement of the FAA Project, LinTech employees

 constituted 100 percent of the individuals working on the project; by November

 2018, four LinTech employees remained on the project, while the remaining 15

 positions were occupied by CAN employees. (Id. at Pg. ID 596 ¶ 20.) At some

 point, Mr. Lin asked Reddygari about balancing the number of CAN and LinTech

 employees on the project. (Id. at Pg. ID 596 ¶ 21.) LinTech alleges that Reddygari

 resisted hiring LinTech employees and continued to utilize CAN employees. (Id.)

       The FAA Project did not have a set expiration date. (Id. at Pg. ID 596 ¶ 22.)

 Rather, it was extended on a yearly basis and, accordingly, LinTech requested

 periodic updates from Reddygari regarding the status of the FAA Project and the

 FAA’s concerns, as well as whether the project would be sent out for a rebid or

 otherwise end. (Id. at Pg. ID 596-97 ¶¶ 22, 24.) LinTech also relied on Reddygari

 to report on whether the FAA ever contemplated replacing LinTech as the prime

 contractor on the FAA Project. (Id. at Pg. ID 597 ¶ 24.) Reddygari informed Mr.

 Lin that the FAA Project would extend beyond April 2020. (Id. at Pg. ID 596

 ¶ 22.) Reddygari never told LinTech that the FAA Project would be rebid or

                                          5
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2259 Filed 03/17/21 Page 6 of 16




 LinTech’s contract for the FAA Project was in jeopardy of being terminated. (Id.

 at Pg. ID 596 ¶ 23.)

       Without prior warning or notice, Reddygari resigned from her employment

 with LinTech on May 14, 2019. (Id. at Pg. ID 597 ¶ 25 (citing Ex. B, ECF No. 37-

 3).) On the same day, CAN terminated its subcontract with LinTech. (Id. at Pg.

 ID 597 ¶ 26 (citing Ex. D, ECF No. 37-5).) And on the same day, the FAA ended

 its relationship with LinTech and awarded CAN a contract to do substantially the

 same project as the FAA Project (“FAA/CAN Contract”). (Id. at Pg. ID 597 ¶¶ 26,

 27 (citing Ex. C, ECF No. 37-4).) LinTech alleges that the FAA never publicly

 solicited bid proposals for the work associated with the FAA/CAN Contract such

 that LinTech had the opportunity to rebid for the FAA Project. (Id. at Pg. ID 597

 ¶ 29.) Rather, the FAA awarded the contract to CAN without competition. (Id.)

       LinTech alleges that the FAA/CAN Contract included a total award price of

 $6,900,742.40 and Reddygari knew that LinTech was interested in maintaining the

 FAA Project work. (Id. at Pg. ID 597 ¶¶ 28, 30 (citing Ex. C, ECF No. 37-4; Ex.

 E, ECF No. 37-6).) LinTech further alleges that CAN had no experience as a

 prime contractor for the government prior to the award of the FAA/CAN Contract.

 (Id. at Pg. ID 598 ¶ 31.) Upon LinTech’s information and belief, Reddygari

 solicited the FAA/CAN Contract and Defendants used LinTech’s confidential and




                                          6
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2260 Filed 03/17/21 Page 7 of 16




 proprietary pricing, technical, process, customer, staffing and labor information to

 secure the FAA/CAN Contract. (Id. at Pg. ID 598 ¶¶ 35, 36.)

       After Reddygari resigned and CAN terminated the Subcontractor

 Agreement, Defendants retained laptop computers which were paid for and owned

 by LinTech. (Id. at Pg. ID 598 ¶ 33.) These computers contained LinTech’s

 proprietary and confidential information and were utilized for purposes of

 performing the FAA Project. (Id.) On May 17, LinTech sent Defendants a letter

 titled “Demand for Cease and Desist and Preservation of Records,” which states in

 relevant part:

               You will cease utilizing any and all of LinTech’s
                confidential and proprietary business information and
                return same and/or confirm that it has been deleted
                from your systems;

               You will not solicit any LinTech employee;

               You will keep LinTech confidential and trade secret
                information secure and will not use it for your own
                purposes; and

               You will return all of LinTech’s property, including the
                fifteen (15) laptop computers taken from LinTech’s
                premises.1

 (Id. at Pg. ID 599 ¶ 37 (citing Ex. F, ECF No. 37-7).) The letter also demanded

 that Defendants retain all potential evidence pertaining to the matter and “not []


 1
  LinTech subsequently learned that 12 laptop computers were taken—not 15.
 (ECF No. 37 at Pg. ID 599 ¶ 37 n.1.)
                                         7
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2261 Filed 03/17/21 Page 8 of 16




 reformat [their] home or work computers or change or delete any information

 contained therein.” (Ex. F, ECF No. 37-7 (emphasis in letter).) Defendants

 responded, through their attorney, stating that they would return the computers to

 LinTech “(returned to factory setting and cleaned of C[AN] Softech as well as

 contract information []per direct instructions from the U.S. government).” (Ex. G,

 ECF No. 37-8 at Pg. ID 639.)

       Defendants returned the computers to LinTech on May 22—eight days after

 the FAA/CAN Contract was awarded. (Id. at Pg. ID 598, ¶ 34.) Counsel for

 LinTech subsequently requested that Defendants affirm that they had neither used

 nor disclosed LinTech’s confidential and proprietary relative to the FAA Project.

 (Id. at Pg. ID 600, ¶ 39 (citing Ex. H, ECF No. 37-9).) Defendants, through

 counsel, refused to do so. (Id.)

       On May 24, LinTech filed suit against Defendants in Oakland County

 Circuit Court. (See ECF No. 1 at Pg. ID 7.) On May 30, Defendants removed the

 case to federal court pursuant to 28 U.S.C. § 1441(b). (Id. at Pg. ID 2.) LinTech

 subsequently filed a Motion to Amend Complaint, seeking leave to add a Tortious

 Interference with a Business Relationship or Expectancy claim against both

 Defendants. (ECF No. 26.) In its April 14, 2020 Opinion and Order, the Court

 found that Defendants’ legal duty to not “intentionally and wrongfully interfere by

 inducing or causing a . . . termination of the business relationship or expectancy”

                                           8
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2262 Filed 03/17/21 Page 9 of 16




 between LinTech and the FAA was “separate and distinct” from Defendants’

 contractual obligation “to keep confidential and propriety information secure and

 only use that information to perform [their] duties” related to the FAA Project.

 (ECF No. 36 at Pg. ID 588.) Accordingly, the Court granted LinTech’s motion.

 (Id. at Pg. ID 589.)

       On May 8, Defendants’ filed a Partial Motion to Dismiss Plaintiff’s First

 Amended Complaint. (ECF No. 38.) In their motion, Defendants ask the Court to

 dismiss Count V of the Amended Complaint, Tortious Interference with a Business

 Relationship or Expectancy. (Id. at Pg. ID 673.)

                            APPLICABLE STANDARD

        A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of

 the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

 (6th Cir. 1996). Under Federal Rule of Civil Procedure 8(a)(2), a pleading must

 contain a “short and plain statement of the claim showing that the pleader is

 entitled to relief.” To survive a motion to dismiss, a complaint need not contain

 “detailed factual allegations,” but it must contain more than “labels and

 conclusions” or “a formulaic recitation of the elements of a cause of action . . ..”

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not

 “suffice if it tenders ‘naked assertions’ devoid of ‘further factual enhancement.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

                                            9
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2263 Filed 03/17/21 Page 10 of 16




       As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

 motion to dismiss, a complaint must contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

 plausibility standard “does not impose a probability requirement at the pleading

 stage; it simply calls for enough facts to raise a reasonable expectation that

 discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

       In deciding whether the plaintiff has set forth a “plausible” claim, the court

 must accept the factual allegations in the complaint as true. Erickson v. Pardus,

 551 U.S. 89, 94 (2007). This presumption is not applicable to legal conclusions,

 however. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the elements

 of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

 (citing Twombly, 550 U.S. at 555).

       Ordinarily, the court may not consider matters outside the pleadings when

 deciding a Rule 12(b)(6) motion to dismiss. Weiner v. Klais & Co., Inc., 108 F.3d

 86, 88 (6th Cir. 1997) (citing Hammond v. Baldwin, 866 F.2d 172, 175 (6th Cir.

 1989)). A court that considers such matters must first convert the motion to

 dismiss to one for summary judgment. See Fed. R. Civ. P 12(d). However,

                                            10
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2264 Filed 03/17/21 Page 11 of 16




 “[w]hen a court is presented with a Rule 12(b)(6) motion, it may consider the

 [c]omplaint and any exhibits attached thereto, public records, items appearing in

 the record of the case and exhibits attached to [the] defendant’s motion to dismiss,

 so long as they are referred to in the [c]omplaint and are central to the claims

 contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430

 (6th Cir. 2008).

                      APPLICABLE LAW AND ANALYSIS

       Defendants argue that the Court should dismiss LinTech’s tortious

 interference claim for two reasons. First, the claim is barred “to the extent [that it]

 alleges facts indistinguishable from [LinTech’s] breach of contract claim.” (ECF

 No. 38 at Pg. ID 672.) Second, the claim is preempted by the Michigan Uniform

 Trade Secrets Act (“MUTSA”). (Id.)

       The Court need not reach the question of whether LinTech’s tortious

 interference and breach of contract claims are factually indistinguishable. As the

 Court explained when granting LinTech’s motion to amend its Complaint to add

 the tortious interference claim (ECF No. 36 at Pg. ID 588-89), “the same conduct

 can establish viable causes of action in contract and in tort if ‘separate and distinct’

 legal duties support those claims.” Consol. Rail Corp. v. Grand Trunk W. R.R. Co.,

 No. 09-10179, 2009 WL 3460334, at *7 (E.D. Mich. Oct. 22, 2009) (citing

 Rinaldo’s Constr. Corp. v. Mich. Bell Tel. Co., 559 N.W.2d 647, 657-58 (Mich.

                                           11
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2265 Filed 03/17/21 Page 12 of 16




 1997)) (“A party will not be foreclosed from bringing contract and tort claims

 merely because the same conduct allegedly breaches both contract and tort

 obligations.”); see also Davis v. Venture One Constr., Inc., 568 F.3d 570, 576 (6th

 Cir. 2009) (“The requirement of a ‘separate and distinct’ duty from a contractual

 duty refers to a ‘separate and distinct’ legal duty, not a ‘separate and distinct’

 task.”)). Here, Defendants’ alleged contractual duties are separate and distinct

 from their legal duty to not intentionally and wrongfully interfere with LinTech’s

 business relationships or expectancies.

       Defendants next contend that LinTech’s tortious interference claims are

 based on the allegation that Defendants acted in violation of MUTSA and, because

 MUTSA preempts other tort claims, the tortious interference claim must fail.

 (ECF No. 38 at Pg. ID 677.) MUTSA provides for statutory action and remedies

 for the misappropriation of trade secrets. Mich. Comp. Laws § 445.1903, 1904. It

 is true that MUTSA preempts state tort claims providing civil remedies for the

 misappropriation of trade secrets. Mich. Comp. Laws § 445.1908(1). MUTSA,

 however, does not displace “[o]ther civil remedies that are not based upon

 misappropriation of a trade secret.” Mich. Comp. Laws § 445.1908(2)(b). “In

 determining whether a tort claim is displaced, courts examine whether the claim is

 based solely upon the misappropriation of a trade secret. If so, the claim must be




                                            12
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2266 Filed 03/17/21 Page 13 of 16




 dismissed.” Bliss Clearing Niagara, Inc. v. Midwest Brake Bond Co., 270 F. Supp.

 2d 943, 946 (W.D. Mich. 2003) (citations omitted).

       Under Michigan law, a claim for tortious interference with a business

 relationship or expectancy “requires proof of (1) a valid business relationship or

 expectancy; (2) knowledge of that relationship or expectancy on the part of the

 defendant; (3) an intentional interference by the defendant inducing or causing a

 breach or termination of that relationship or expectancy; and (4) resulting damage

 to the plaintiff.” Warrior Sports, Inc. v. Nat’l Collegiate Athletic Ass’n, 623 F.3d

 281, 286 (6th Cir. 2010). As to the third element, tortious interference claims

 “must allege the intentional doing of a per se wrongful act or the doing of a lawful

 act with malice and unjustified in the law for the purpose of invading the

 contractual rights or business relationship of another.” Bhan v. Battle Creek

 Health Sys., 579 Fed. Appx. 438, 443 (6th Cir. 2014) (citing CMI Int’l, Inc. v.

 Intermet Int’l Corp., 649 N.W.2d 808, 812 (Mich. Ct. App. 2002)). To establish

 that a Defendant’s conduct lacked justification and exhibited malice, “the plaintiff

 must demonstrate, with specificity, affirmative acts by the defendant that

 corroborate the improper motive of the interference.” Dalley v. Dykema Gossett,

 788 N.W.2d 679, 696 (Mich. Ct. App. 2010).

       To support its Tortious Interference with a Business Relationship or

 Expectancy claim, LinTech argues that Defendants “used LinTech’s confidential

                                          13
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2267 Filed 03/17/21 Page 14 of 16




 and proprietary pricing, technical, process, customer, staffing and labor

 information, in violation of MUTSA, in order to secure the [FAA/CAN Contract].”

 (ECF No. 37 at Pg. ID 605 ¶ 67.) If this was the only factual allegation supporting

 LinTech’s tortious interference claim, the Court may agree that the claim is based

 solely on the misappropriation of trade secrets.

       However, Paragraph 61 of the Amended Complaint incorporates all

 allegations in the preceding paragraphs into the tortious interference claim. (Id. at

 Pg. ID 604 ¶ 61.) While some of those allegations also touch on the

 misappropriation of trade secrets, they further include that (i) “Mr. Lin requested

 periodic updates from Ms. Reddygari regarding . . . whether the project would ever

 be sent out for a re-bid or otherwise end . . . [and] Ms. Reddygari . . . informed Mr.

 Lin that the FAA Project would extend beyond April 2020”; (ii) “Ms. Reddygari

 never told LinTech that . . . the FAA Project was in jeopardy of being terminated”;

 and (iii) Defendants “impermissibly solicit[ed] the [FAA/CAN Contract].” (Id. at

 Pg. ID 596 ¶¶ 22-23, 598 ¶ 36, 600 ¶¶ 41-42, 601 ¶ 46, 604 ¶ 64.) LinTech also

 contends that “Ms. Reddygari knew that LinTech was interested in maintaining the

 FAA Project” and that Defendants’ interference “caused LinTech significant

 damages.” (Id. at Pg. ID 597 ¶ 28, 605 ¶ 65.) Viewing the factual allegations in

 the light most favorable to LinTech, if LinTech’s claim is that—in order to secure

 the FAA/CAN Contract—Defendants (i) opted not to inform LinTech that the FAA

                                           14
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2268 Filed 03/17/21 Page 15 of 16




 Project may be terminated; (ii) misled LinTech by informing it that the FAA

 Project would continue beyond April 2020; and (iii) solicited the FAA to award the

 FAA/CAN Contract to them, then LinTech’s tortious interference claim would be

 based on wrongful conduct independent of the misappropriation of trade secrets.

 See Bliss, 270 F. Supp. 2d at 949-50.

       In sum, to the extent that LinTech’s tortious interference claim rests only

 upon the misappropriation of “confidential and proprietary pricing, technical,

 process, customer, staffing and labor information”—which LinTech concedes

 “constitute[] [] trade secret[s]”—the claim is preempted by MUTSA. (ECF No. 37

 at Pg. ID 603 ¶¶ 53-54, 605 ¶¶ 66-67). However, to the extent the tortious

 interference claim rests upon the three grounds described above, it may proceed to

 discovery.

                                  CONCLUSION

         For the reasons set forth above, the Court finds that LinTech’s Tortious

 Interference with a Business Relationship or Expectancy claim withstands

 Defendants’ Partial Motion to Dismiss.

       Accordingly,

       IT IS ORDERED that Defendants’ Partial Motion to Dismiss Plaintiff’s




                                          15
Case 2:19-cv-11600-LVP-DRG ECF No. 112, PageID.2269 Filed 03/17/21 Page 16 of 16




 First Amended Complaint (ECF No. 38) is DENIED.

       IT IS SO ORDERED.
                                           s/ Linda V. Parker
                                           LINDA V. PARKER
                                           U.S. DISTRICT JUDGE


  Dated: March 17, 2021




                                      16
